Citation Nr: 1703946	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-02 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for suppurativa hidradenitis of the groin and bilateral underarms.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 20 years, from August 1986 to August 2006, including service in Iraq.  She also had a period of active duty for training (ACDUTRA) from March to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which increased the initial rating for suppurativa hidradenitis of the right groin and bilateral underarms to 10 percent.  

In October 2016, the Veteran testified at a videoconference hearing before the undersigned and a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period of appeal prior to July 17, 2012, the suppurativa hidradenitis manifested by involvement of less than 5 percent of the Veteran's total body area and less than 5 percent of the exposed body area, and required use of antifungals and antibiotics.

2.  For the period of appeal from July 17, 2012 to February 21, 2014, the suppurativa hidradenitis required constant or near-constant use of topical corticosteroids.

3.  For the period of appeal from February 21, 2014 to January 22, 2016, the suppurativa hidradenitis manifested by involvement of 20 percent of the total body area, and required use of antifungals and antibiotics.

4.  For the period of appeal from January 22, 2016,  suppurativa hidradenitis has required constant or near-constant use of topical corticosteroids.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to July 17, 2012, the criteria for a rating in excess of 10 percent for suppurativa hidradenitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7804, 7806 (2016).

2.  For the period of appeal from July 17, 2012 to February 21, 2014, the criteria for a rating of 60 percent for suppurativa hidradenitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7804, 7806 (2016).

3.  For the period of appeal from February 21, 2014 to January 22, 2016, the criteria for a rating of 30 percent for suppurativa hidradenitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes 7804, 7806 (2016).

4.  For the period of appeal from January 22, 2016, the criteria for a rating of 60 percent for suppurativa hidradenitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.118, Diagnostic Codes7804, 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in May 2006, prior to the adjudication of the claim for service connection.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of her claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).                                                                                                                                                                                                                                                                                                                             

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claim.  The Board notes that there has been no allegation from the Veteran or her representative that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to this claim. 

The Veteran underwent VA examinations in March 2009, December 2010, February 2014, and December 2015 to obtain medical evidence regarding the nature and severity of the disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the severity of the disability.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

II.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's suppurativa hidradenitis is rated under Diagnostic Code 7804-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 7804, for unstable or painful scars, one or two painful or unstable scars warrant a 10 percent evaluation; three or four scars that are unstable or painful warrant a 20 percent evaluation; and five or more scars that are unstable or painful warrant a 30 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804. 

Diagnostic Code 7806, for dermatitis or eczema, provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period a noncompensable evaluation is warranted.  Id.

When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Id.

Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Id.

Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, a 60 percent rating is assigned.  Id.  

The Court has recently held that topical use of corticosteroids constitutes systemic therapy under this diagnostic code.  Johnson v. McDonald, 27 Vet. App. 497 (2016).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104 (a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

III.  Increased Rating for Suppurativa Hidradenitis

The Veteran contends that her suppurativa hidradenitis is painful, messy, and requires prescription medication.  She also asserts that she has undergone past surgeries and will require surgery in the future for the condition.

After careful review of the evidence, the Board finds that staged ratings are warranted for the suppurativa hidradenitis under Diagnostic Code 7806.  The Board also finds that for the entire period of appeal, a separate 10 percent rating for the suppurativa hidradenitis is warranted under Diagnostic Code 7804.

Period of Appeal Prior to July 17, 2012

For the period of appeal prior to July 17, 2012, a rating in excess of 10 percent is not warranted under Diagnostic Code 7806.  A 30 percent rating is warranted where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  For this period of the appeal, the Veteran's suppurativa hidradenitis manifested by involvement of less than 5 percent of total body area and less than 5 percent of the exposed body area, and required use of antifungals and antibiotics.  

Treatment records from Martin Army Community Hospital (ACH) indicate that in June 2006, the Veteran was prescribed azithromycin, an antibiotic, for six days.  She was also using Clotrimazole, an antifungal cream.

Between November 2007 and November 2008, the Veteran was prescribed four antibiotics for the suppurativa hidradenitis, including doxycycline, clindamycin, erythromycin, and minocycline.  

The Veteran was afforded a VA examination in March 2009.  She reported that she had surgery on the bilateral underarms in 1998 and again in 2006.  At the time of the examination, she had no symptoms in either underarm and reported having no treatment to either underarm.  The Veteran also reported that for the past year, she had begun to have folliculitis in her groin, with an occasional nodule and accompanying pus.  Upon physical examination, the Veteran had scarring and comedones in the right and left axilla.  The left axilla scar was less than 2 centimeters (cm) with tenderness, and the right axilla scar was 11x5 cm with tenderness and hyperpigmentation.  The scaring and comedones covered 50 percent of the axilla, and less than 1 percent of the total body area.  The Veteran also had lesions on the groin and buttocks that covered 25 percent of the area and less than 2 percent of the total body area.  The examiner indicated that the Veteran was treated with Erythromycin and Minocycline in the past 12 months, which she used constantly.  The examiner noted that the Erythromycin and Minocycline were systemic treatments but were not corticosteroids or immunosuppressive treatments.  

In a December 2010 VA examination, the Veteran was noted to have a 3x10 cm area of abnormal texture and scarring on the left axilla and a 5x13 area of abnormal texture and scaring on the right axilla.  The scars were not painful and had no disabling effects, but the skin showed signs keloid formation.  

Thus, the Board finds that for this period of the appeal, the disability picture for the service-connected suppurativa hidradenitis did not warrant a rating in excess of 10 percent under the provisions of Diagnostic Codes 7806, as the service-connected disability did not affect 20-40 percent of the Veteran's entire body or exposed areas, nor were intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required.  While the Veteran did take antibiotics, which were systemic treatments, the record does not reflect that antibiotics are comparable to corticosteroids or other immunosuppressive drugs as contemplated by Diagnostic Code 7806.

Period of Appeal from July 17, 2012 to February 21, 2014

For the period of appeal from July 17, 2012 to February 21, 2014, a rating of 60 percent is warranted under Diagnostic Code 7806.  For this period of the appeal, the Veteran's suppurativa hidradenitis required constant or near-constant use of topical corticosteroids.

Treatment records from Martin ACH indicate that the Veteran was prescribed hydrocortisone cream on July 17, 2012.  VA treatment records indicate that in October 2012, the Veteran was prescribed hydrocortisone cream, to apply daily for skin irritation.  She was noted to be treated with hydrocortisone in subsequent treatment records dated in December 2012, March 2013, and July 2013.  

Thus, the Board finds that for this period of the appeal, the disability picture for the service-connected suppurativa hidradenitis warranted a rating of 60 percent under the provisions of Diagnostic Codes 7806, which is the maximum rating allowable under this diagnostic code.   

Period of Appeal from February 21, 2014 to January 22, 2016

For the period of appeal from February 21, 2014 to January 22, 2016, a rating of 30 percent is warranted under Diagnostic Code 7806 based on involvement of 20 percent of the Veteran's total body area.  A 60 percent rating is warranted where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  In this case, there is no evidence that constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required.

On February 21, 2014, the Veteran had a third VA examination.  She reported having five or more scars.  She also indicated that she had pain associated with recurrent bumps and pus.  The examiner indicated that the Veteran had one scar on the right axilla, which was a deep and non-linear scar, measuring 7x9 cm, and did not result in limitation of function.  There was also a scar on the left axilla that was deep and non-linear, measuring 9x7 cm, and did not result in limitation of function.  The examiner reported that the Veteran also had additional deep non-linear scars on the right and left upper extremities that could be described as scarring with some contraction but did not limit movement.  The examiner also noted that the Veteran had not been treated with oral or topical medications in the past 12 months for the suppurativa hidradenitis, and that the condition covered 20 percent of her total body area and no exposed areas.  

In March 2014, the Veteran was noted in VA treatment records to be taking nystatin, an antifungal.  Martin ACH treatment records indicate that in May 2014, the Veteran was prescribed Cleocin, an antibiotic vaginal cream.

The Veteran had a fourth VA examination of the suppurativa hidradenitis in December 2015.  She reported that the symptoms had worsened recently, with open areas of drainage on the bilateral groin, thigh, and buttocks.  She indicated that she was using bacitracin ointment, an antibiotic, and had required antibiotics three times in the past 12 months.  The examiner indicated that the Veteran required bacitracin constantly or near-constantly in the past 12 months.  The Veteran also had residual scars in the bilateral axilla that were not painful or unstable.  The right axilla scar was 6x2 cm, with a total area of 12 square cm, and it was superficial and non-linear.  The left axilla scar was 9x3 cm, with a total area of 27 square cm, and it was superficial and non-linear.  The scars did not result in any limitation of function.  

Thus, the Board finds that for this period of the appeal, the disability picture for the service-connected suppurativa hidradenitis warranted a rating of 30 percent under the provisions of Diagnostic Codes 7806, as the service-connected disability affected 20 percent of the Veteran's entire body area.  However, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were not required during this period of the appeal to warrant a higher 60 percent rating.  While the Veteran did take antibiotics, which were systemic treatments, the record does not reflect that antibiotics are comparable to corticosteroids or other immunosuppressive drugs as contemplated by Diagnostic Code 7806.

Period of Appeal from January 22, 2016

For the period of appeal from January 22, 2016, a rating of 60 percent is warranted under Diagnostic Code 7806.  For this period of the appeal, the Veteran's suppurativa hidradenitis has required constant or near-constant use of topical corticosteroids.

Martin ACH treatment records show that the Veteran was prescribed hydrocortisone on January 22, 2016, which she continued using in February 2016.  She was also prescribed clotrimazole, an antibiotic, in February 2016.  The Veteran was scheduled to have surgery for her suppurativa hidradenitis in April 2016 to remove benign lesions on the groin; however, the surgery was canceled because of the Veteran's glucose levels on the day of the surgery.  Admission records from the day of the surgery indicate that the Veteran's medications included hydrocortisone cream and mupirocin, an antibiotic.  

The Veteran testified in an October 2016 Board hearing that she had a total of four surgeries on her underarms, two on each arm, and that since the second surgery she had been fine until about two months ago when she developed new lesions under her arms.  She asserted that she also had approximately 15 lesions on her groin, which required daily soaking and cream application.  She stated that sometimes the lesions burst, they were painful, and prohibited her from running (because she would sweat).  The Veteran indicated that the canceled April 2016 surgery had still not been done, and that the treatment, short of surgery, was not helpful.  She stated that she took antibiotic pills and used two different steroid creams twice per day.

Thus, the Board finds that for this period of the appeal, the disability picture for the service-connected suppurativa hidradenitis warrants a rating of 60 percent under the provisions of Diagnostic Codes 7806, which is the maximum rating allowable under this diagnostic code.   

Alternative Diagnostic Codes

The Board finds that no higher or alternative rating under a different diagnostic code can be applied.  Diagnostic Codes 7800, 7801, and 7802 do not apply because the Veteran does not have burn scars.  Diagnostic Codes 7804 and 7805 do not apply because although the Veteran has scarring of the bilateral axilla, those scars are not unstable or painful scars, nor do they have any disabling effects that are not contemplated by Diagnostic Code 7806.  The March 2009 and December 2010 VA examiners indicated that the Veteran had no symptoms from her scars, and the December 2015 VA examiner noted that the Veteran's scars were not painful, unstable, or limiting of motion.  The February 2014 VA examiner indicated that the Veteran had pain, but noted that the pain was associated with bumps and pus.  Finally, the Veteran does not otherwise have diagnoses or symptoms that more closely approximate those necessary for a separate rating under Diagnostic Codes 7807 to 7833.

Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disability that would render the schedular criteria inadequate.  The Veteran's symptoms, including skin conditions that affect portions of her body and require use of medication, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that her symptoms are not contemplated by the rating criteria; rather, she merely disagreed with the assigned disability rating for her level of impairment.  In other words, she did not have any symptoms from her service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

For the period of appeal prior to July 17, 2012, a rating in excess of 10 percent for the suppurativa hidradenitis is denied.

For the period of appeal from July 17, 2012 to February 21 2014, a rating of 60 percent for the suppurativa hidradenitis is granted.

For the period of appeal from February 21 2014 to January 22, 2016, a rating of 30 percent for the suppurativa hidradenitis is granted.

For the period of appeal from January 22, 2016, a rating of 60 percent for the suppurativa hidradenitis is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


